PARKER, Judge.
Plaintiff’s mother testified that her daughter was conscious when she was found lying on the highway and that “she stayed conscious until they picked her up and put her in the ambulance and then she went in a coma.” In answer to further questions on direct examination, to which no objections were made, this witness then testified that plaintiff was not conscious after she got in the ambulance, that she remained unconcious about two months, and that she was taken by ambulance to the Lee County Hospital. When it developed from the witness’s answer to the next question that she had not gone in the ambulance with her daughter, defendant’s counsel moved to strike her testimony “as to what happened in the ambulance.” The court allowed the motion and instructed the jury to “disregard the testimony of this witness as it relates to what’s transpired and what was said in her testimony as to her observations of the plaintiff, Mary Jones, after she was placed in the ambulance.” This instruction is the subject of appellant’s first assignment of error. Appellant contends that the court’s ruling was so broad that it resulted in excluding “competent, *473relevant and material evidence as to the condition of the plaintiff immediately following the accident and during the next two months.” We do not agree that the court’s ruling was either intended or that the jury could have understood it as being so broad as to have the effect of which appellant now complains. It was proper to instruct the jury to disregard the witness’s testimony as to matters of which she could have had no personal knowledge. That this was the only effect of the court’s ruling was made manifest by the fact that immediately following the ruling the witness was permitted to testify in detail and at length concerning her daughter’s condition at the times the witness saw her in the Lee County Hospital and in the North Carolina Memorial Hospital in Chapel Hill during the weeks and months following the date she was injured. Appellant’s first assignment of error is overruled.
After defendant testified and rested, plaintiff called one of the deputy sheriffs in rebuttal. This witness testified: When he stopped defendant on the highway, the deputy got out of the patrol car and walked up beside defendant’s car. Defendant was lowering the window. At that point another car, going south, pulled up just beyond the witness, partially in front of and partially even with defendant’s car. The driver of this car, who was then approximately six to eight feet from the defendant, said something in a loud voice, which the deputy, who was two or three feet from the defendant, had no difficulty in hearing. The court sustained defendant’s objection as to what the man in the car said. If permitted to answer, the witness would have testified that the man in the car said to him: “There is a woman laying in the highway just up the road,” and when the witness asked him how far, the man said “about a half a mile.” The exclusion of this testimony is the subject of appellant’s second assignment of error.
If “the assertion of any person, other than that of the witness himself in his present testimony, is offered to prove the truth of the matter asserted, the evidence so offered is hearsay. If offered for any other purpose, it is not hearsay.” Stansbury, N. C. Evidence 2d, § 138. Here, appellant contends that evidence as to the statements which the passing motorist made to the officers in defendant’s presence was competent, not to show the truth of the matters asserted in the statements, but rather to show defendant’s reactions to the statements. The record shows, however, that the deputy testified that “[a]s a *474result of what I heard the man say, I immediately got back into my car and got into the northbound lane and went north.” The only evidence in the record as to defendant’s reactions to the passing motorist’s statements, assuming the jury should have found that he heard them, indicates that when the officers thus abruptly left, defendant simply “went on towards home.” (Efforts of plaintiff’s counsel in cross-examining defendant to show that he followed an unusual route on his trip home were unavailing.) We cannot, as appellant’s counsel seek to do, equate this “reaction” of defendant with the flight of a guilty person nor do we think it could have had sufficient probative force tending to discredit the truthfulness of defendant’s version of what had previously occurred as to make the exclusion of evidence of the statements made by the passing motorist prejudicial error. If error at all, it was in our opinion, not so prejudicial as to require a new trial. Appellant’s second assignment of error is overruled.
Appellant’s third assignment of error relates to a portion of the court’s instructions to the jury given in defining the term “greater weight of the evidence,” as it relates to the burden of proof. Appellant contends that the portion excepted to “appeared to instruct the jury to find that the plaintiff had not sufficiently met the burden of proof” and “could possibly be interpreted as an expression of opinion” in violation of G.S. 1-180. We do not agree. When read contextually, we think the charge correctly defined the term “greater weight of the evidence,” and that the jury could not have been in any way confused or misled into believing that the court had expressed an opinion as to the evidence in this case. Appellant’s third assignment of error is overruled.
Finally, appellant excepts to the court’s charge on the first issue, contending that in this portion of the charge the court failed adequately to apply the law to the evidence as to defendant’s willful and wanton conduct. We note, however, that in a subsequent portion of the charge the court did correctly define willful and wanton conduct and we do not think the jury could have been misled by the charge.
The evidence in this case was in sharp conflict. While plaintiff originally brought her action on the theory that she had been injured by defendant’s negligence, her evidence would show him guilty of a deliberate and criminal assault. Defend*475ant’s evidence would show him guilty of nothing. No exception was taken to the issues as submitted. It would appear that the jury accepted defendant’s version of what occurred. In the trial we find no prejudicial error.
No error.
Judges Vaughn and Graham concur.